 


109 HR 502 IH: Honoring Fallen Heroes Act of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 502 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To increase the amounts payable under the Department of Defense death gratuity program and the Servicemembers’ Group Life Insurance program. 
 
 
1.Short title This Act may be cited as the Honoring Fallen Heroes Act of 2005. 
2.Increase in death gratuity payable with respect to members of the Armed Forces 
(a)Amount of death gratuitySection 1478(a) of title 10, United States Code, is amended by striking $12,000 and inserting $100,000. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to deaths occurring on or after October 1, 2000.  
3.Increase in coverage under Servicemembers’ Group Life Insurance program 
(a)Insurance coverageParagraph (3)(A)(i) of section 1967(a) of title 38, United States Code, is amended by striking $250,000 and inserting $400,000.  
(b)Conforming amendmentSection 1967(d) of such title is amended by striking of $250,000 and inserting provided for a member under subparagraph (A)(i) of subsection (a)(3). 
(c)Effective dateThe amendment made by subsection (a) shall take effect on the first day of the first month that begins more than 120 days after the date of the enactment of this Act.  
(d)Retroactive applicability of increase in maximum SGLI benefit for members dying in performance of duty on or after October 1, 2000Notwithstanding subsection (c), the amendment made by subsection (a) to section 1967(a)(3)(A)(i) of title 38, United States Code, shall take effect as of October 1, 2000, with respect to any member of the uniformed services who died in the performance of duty (as determined by the Secretary concerned) during the period beginning on October 1, 2000, and ending at the date specified in subsection (c) and who on the date of death was insured under the Servicemembers’ Group Life Insurance program under subchapter III of chapter 19 of title 38, United States Code, for the maximum coverage available under that program on that date.  
(e)DefinitionsIn this section: 
(1)Secretary concernedThe term Secretary concerned has the meaning given that term in section 101 of title 38, United States Code. 
(2)Uniformed servicesThe term uniformed services has the meaning given that term in section 1965(6) of title 38, United States Code. 
 
